Citation Nr: 0000396	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-15 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

To be clarified.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1994 to 
October 1996.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia.



REMAND

One month after the veteran was discharged from the US Marine 
Corps, he applied for VA compensation benefits.  He claimed 
that he was suffering from:

a.  pseudofolliculitis barbae;
b.  the residuals of a bunionectomy of 
the left foot;
c.  hallux valgus of both feet;
d.  a bunion of the right foot; and
e.  low back pain.

After undergoing a general medical examination and upon the 
RO's review of the veteran's service medical records, the RO 
granted service connection for the residuals of the 
bunionectomy.  VA Form 21-6796, Rating Decision, February 11, 
1997.  In granting service connection for the residuals of 
the bunionectomy, the RO lumped hallux valgus of the left 
foot into the rated disability.  It did not rate it 
separately nor did it rate any residual scar of the foot.

Per 38 U.S.C.A. § 1155 (West 1991 & Supp. 1999), the VA will 
compensate a veteran for reductions in earning capacity due 
to specific injuries.  However, per 38 C.F.R. § 4.14 (1999), 
the VA will avoid the pyramiding of claims.  This means that 
pyramiding shall be avoided where it results in the 
evaluation of the same symptoms and manifestations under 
different diagnoses.  Fanning v. Brown, 4 Vet. App. 225 
(1993); 38 C.F.R. § 4.14 (1999).  The United States Court of 
Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
further delineated the concept of pyramiding in its decision 
of Brady v. Brown, 4 Vet. App. 203, 206 (1993), where it 
noted that the veteran could not be compensated twice, or 
more, for symptomatology resulting from the same disability.

In 1994, the Court issued additional guidance with respect to 
pyramiding when it issued Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, the right side of the veteran's face was 
injured in an automobile accident, resulting in four scars 
and muscle damage.  The Court determined that three separate 
disability ratings were warranted for disfiguring scars, 
tender and painful scars, and facial muscle injury.  The 
Court stated that the "critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative or overlapping with the symptomatology of the 
other two conditions" (italics in original).  Esteban, 6 
Vet. App. at 262.

After reviewing the claims folder, it is the Board's opinion 
that a thorough discussion of the veteran's bunionectomy, any 
residual scar, and the hallux valgus condition and the 
applicability of Esteban has not been accomplished.  In other 
words, the RO must discuss and decide whether the veteran is 
separately entitled to service connection for the residuals 
of the bunionectomy (the removed bone and the scar) and 
hallux valgus separately.  

Additionally, because the RO has awarded service connection 
for hallux valgus of the left foot, the veteran has 
questioned whether service connection for hallux valgus of 
the right foot should have also been granted.  The RO has 
denied the claim stating that the veteran had the condition 
prior to his entry into service and that the service medical 
records did not show an aggravation of the problem.  However, 
he also had hallux valgus of the left foot prior to entering 
onto active duty and the service medical records are, at 
best, vague as to whether this condition increased in 
severity while he was in service.  It is unclear, at least to 
the Board, why service connection was granted for one foot 
and was not granted for the other.  

The Board believes that this issue, entitlement to service 
connection for hallux valgus of the right foot, is 
inextricably intertwined with the veteran's service-connected 
left foot disability.  It is the Board's opinion that in 
order to address all of the issues in a clear and concise 
manner, this case should be remanded, and the right foot 
condition should be considered again by the RO prior to the 
Board's final appellate decision.  This action would prevent 
a disjointed decision and/or piecemeal litigation.  See 
Fugere v. Derwinski, 1 Vet. App. 103 (1990); 972 F.2d 331 
(Fed. Cir. 1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to be examined by a podiatrist who has 
not previously seen or treated the 
veteran.  This examination should be 
conducted to determine the current nature 
and extent of the residuals of the 
bunionectomy (to include the scar the 
removal of bone) along with the hallux 
valgus of the left foot.  The examiner 
should also discuss the veteran's right 
foot hallux valgus.  The RO should 
request that the examiner review the 
veteran's medical records and comment on 
whether it can be determined if the 
veteran's bilateral hallux valgus 
increased in severity while he was in 
service.  The podiatrist should also 
comment on whether the veteran's 
bunionectomy has had a negative effect on 
the hallux valgus of the left foot.  

Comments should also be given as to 
whether either foot is affected by pain 
upon movement and any restrictions that 
may be caused either by the bilateral 
hallux valgus or the bunionectomy.  The 
examiner should specifically discuss 
whether the residuals of the operation 
include muscle and nerve degradation, 
along with limitation of motion due to 
pain.  All indicated special studies 
should be accomplished and the examiners 
should set forth reasoning underlying the 
final diagnosis.  The claims folder and 
this Remand are to be made available to 
the examiners for review before the 
examination.

2.  The RO should review the requested 
report and determine if it is adequate 
for rating purposes and in compliance 
with this remand.  If it is not, it 
should be returned to the originator for 
supplemental action.

3.  The RO should inquire of the veteran 
as to what issues he is specifically 
appealing.  That is, in his notice of 
disagreement, he wrote that he disagreed 
with the rating decision in toto.  He 
then wrote specific arguments covering 
his feet disabilities, and it is unclear 
whether he is only expressing 
disagreement about his feet disabilities 
or about the whole rating decision.  
After receiving the veteran's response to 
the inquiry, appropriate action should be 
accomplished by the RO.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The RO should 
specifically discuss pyramiding with respect to the residuals 
of the bunionectomy and hallux valgus of the left foot.  The 
appellant is hereby given notice that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
decision remains unfavorable, he should be given a 
supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office. The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



